NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3893-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PEDRO M. DECASTRO a/k/a
PEDRO DECASTRO,

     Defendant-Appellant.
_________________________

                   Submitted September 29, 2021 – Decided February 1, 2022

                   Before Judges Fuentes and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 06-08-2615
                   and 06-12-3935.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Stephen A.
                   Pogany, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Pedro DeCastro appeals the denial of his post-conviction relief

(PCR) petition and alternative motion to withdraw his guilty pleas in connection

with his 2007 convictions for various drug and assault offenses.

      In his petition, defendant contended his trial counsel had rendered

ineffective assistance by misadvising him about the deportation consequences

of his guilty pleas, failing to file a direct appeal, and failing to file pre-trial

motions.    After hearing oral argument, Judge Martin Cronin ordered an

evidentiary hearing on whether trial counsel had misadvised defendant (i) of the

immigration consequences of pleading guilty and (ii) concerning any delay in

filing a PCR application. During the evidentiary hearing, defendant and his trial

counsel testified.    Judge Cronin subsequently issued an order denying

defendant's petition and alternate motion and a twenty-five-page opinion in

which he found defendant's ineffective-assistance-of-counsel claims were time

barred under Rule 3:22-12 and that all of his claims substantively lacked merit.

Judge Cronin held defendant had failed to meet the Strickland/Fritz test to

establish his trial counsel rendered ineffective assistance. See Strickland v.

Washington, 466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J. 42, 51-52 (1987).

He also denied defendant's alternative motion to withdraw his guilty pleas,


                                                                             A-3893-19
                                        2
finding defendant failed to meet the test under State v. Slater, 198 N.J. 145, 157-

58 (2009).

      On appeal, defendant raises the following arguments:

             POINT ONE

             MR. DECASTRO IS ENTITLED TO RELIEF ON HIS
             CLAIM THAT HIS ATTORNEY RENDERED
             INEFFECTIVE ASSISTANCE OF COUNSEL BY
             MISADVISING HIM ABOUT THE DEPORTATION
             CONSEQUENCES OF HIS PLEA.

             POINT TWO

             MR. DECASTRO IS ENTITLED TO RELIEF, A
             REMAND OR AN EVIDENTIARY HEARING ON
             HIS CLAIM THAT HIS ATTORNEY RENDERED
             INEFFECTIVE ASSISTANCE OF COUNSEL
             BECAUSE HE FAILED TO FILE A DIRECT
             APPEAL.

             POINT THREE

             MR. DECASTRO IS ENTITLED TO AN
             EVIDENTIARY HEARING ON HIS CLAIM THAT
             HIS ATTORNEY RENDERED INEFFECTIVE
             ASSISTANCE OF COUNSEL BECAUSE HE FAILED
             TO FILE PRETRIAL MOTIONS.

             POINT FOUR

             MR. DECASTRO'S GUILTY PLEA MUST BE SET
             ASIDE OR THE MATTER REMANDED FOR AN
             EVIDENTIARY HEARING.

             POINT FIVE

                                                                             A-3893-19
                                        3
              THE PCR COURT ERRONEOUSLY RULED THAT
              MR. DECASTRO'S CLAIMS OF INEFFECTIVE
              ASSISTANCE OF COUNSEL WERE TIME-
              BARRED BECAUSE ANY DELAY IN FILING THE
              PETITION WAS DUE TO DEFENDANT'S
              EXCUSABLE NEGLECT AND THERE IS A
              REASONABLE PROBABILITY THAT IF THE
              DEFENDANT'S FACTUAL ASSERTIONS WERE
              FOUND TO BE TRUE, ENFORCEMENT OF THE
              TIME    BAR  WOULD     RESULT   IN   A
              FUNDAMENTAL INJUSTICE.

      We affirm substantially for the reasons set forth in Judge Cronin's

comprehensive, written opinion.

      We add that we discern no abuse of discretion in Judge Cronin's decision

to limit the evidentiary hearing to defendant's claims about his trial counsel's

allegedly inadequate advice. See State v. Marshall, 148 N.J. 89, 158 (1997)

(holding "[i]f the court perceives that holding an evidentiary hearing will not aid

the court's analysis of whether the defendant is entitled to post-conviction relief,

. . . then an evidentiary hearing need not be granted"); State v. L.G.-M., 462 N.J.

Super. 357, 365 (App. Div. 2020) (holding "[w]e review a trial court's decision

to grant or deny a defendant's request for a hearing under an abuse of discretion

standard").

      Affirmed.



                                                                              A-3893-19
                                         4